Citation Nr: 1718696	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-59 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder NOS.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has expanded the Veteran's PTSD claim, as reflected on the title page, to encompass any diagnosed disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lung disorder and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, anxiety disorder NOS, and other specified trauma and stressor related disorder, is related to his in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, anxiety disorder NOS, and other specified trauma and stressor related disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD that is related to service.  Specifically, the Veteran has asserted that his psychiatric condition is due to several in-service stressors, to include an incident on a submarine when there was a collision and the submarine went below prescribed depth and the Veteran believed the Russians were sinking the submarine.  See January 2014 Veteran's Statement.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran underwent VA psychiatric examination in December 2015.  The VA examiner noted that the Veteran had recurring nightmares related to traumatic stressors aboard the submarine.  The VA examiner opined that the Veteran had a diagnosis of anxiety disorder not otherwise specified under DSM-5, but did not meet the full criteria for PTSD.  However, the VA examiner then opined that it was at least as likely as not that the Veteran suffered from PTSD as a result of the traumatic stressors experienced in service.  The VA examiner explained that the Veteran's anxiety was related to military experiences.

In a December 2015 addendum, a VA medical opinion provider opined that the Veteran's symptoms met the criteria for a diagnosis of other specified trauma and stressor related disorder (subthreshold PTSD), the DSM-5 diagnosis that replaced anxiety disorder NOS.  The December 2015 opinion provider agreed with the December 2015 VA examiner that the Veteran exhibited PTSD symptoms related to a military stressor, but did not meet the full criteria for PTSD.  

In a second December 2015 addendum, the opinion provider opined that the Veteran's other specified trauma and stressor related disorder was caused by service, specifically the accident on the USS Clamagore.

In a February 2016 letter, the Veteran's private physician reported that he diagnosed the Veteran with PTSD and is treating his PTSD with prescription medications.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current diagnoses of acquired psychiatric disorders, including PTSD, anxiety disorder NOS, and other specified trauma and stressor related disorder.

In regards to the Veteran's military service, the Veteran reported a November 1956 incident on a submarine (USS Clamagore) when he states that there was a collision with an iceberg in the north Atlantic, the submarine went below the prescribed depth, and he believed that the Russians were sinking the submarine.  The National Archives conducted a search and determined that the USS Clamagore did not keep deck logs between October 7, 1957, and November 30, 1957.  The USS Clamagore records provided by the National Archives show that the ship was operating in accordance with Commander Submarine Force Atlantic Operation Order 23-57 during that time.  The Dictionary of American Naval Fighting Ships reports that the USS Clamagore participated in NATO exercises during that time period, stopping at Argentia, Newfoundland on the way home.  The Veteran reported that he attempted to obtain letters from his shipmates confirming the incident but some were afraid to make statements because of security statements they signed during service.  See April 2016 Veteran's Statement.  The Veteran's service personnel records contain indications of Cold War activity.  Viewing this evidence as a whole, the Veteran's in-service stressor is conceded.  

The evidence also shows that the Veteran's currently diagnosed acquired psychiatric disorder is related to his in-service stressor.  Both the December 2015 VA examiner and the December 2015 VA medical opinion provider connected the Veteran's diagnoses to his in-service stressor aboard the USS Clamagore.  

Based on the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a current acquired psychiatric disorder related to his military service.  The Board notes that when the evidence is in relative equipoise, the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, anxiety disorder NOS, and other specified trauma and stressor related disorder, are met.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD, anxiety disorder NOS, and other specified trauma and stressor related disorder, is granted.


REMAND

Review of the record reveals that a remand of the Veteran's claims for service connection for lung and eye disorders is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As to his lungs, the Veteran asserts that he suffers from a lung condition due to asbestos and diesel fuel exposure during service from April 1956 to September 1959.  See January 2017 Substantive Appeal.  The Veteran's service personnel records show military occupational specialty (MOS) codes of EM (Electrician's Mate) and FN (Fireman), which are rated probable and highly probable, respectively, on the table describing probability of asbestos exposure by MOS.  See M21-1.IV.ii.1.I.3.c.  The Veteran's service treatment records (STRs) note colds and sore throats during service, but February 1958 and September 1959 chest x-rays were normal.  See Sick Call STR, February 1958 and September 1959 STRs.  The Veteran reports that he has been treated since 1980 for lung issues, including asthma.  A November 2015 pulmonologist letter notes that the Veteran has asthma, and a March 2015 private treatment record also notes resolved chronic bronchitis.

As to his eyes, the Veteran reports an incident in 1956 when he was painting and the bristles broke off the brush and hit him between the eyes.  See December 2016 Notice of Disagreement.  He reports that he was treated at that time and also received follow up treatment during service for dry eyes.  STRs show sick call for paint in both eyes in June 1956 and for eye strain in May 1959 and June 1959.  See Sick Call Treatment Record.  The Veteran reports that he has had problems with his eyes since service, that his eyes worsened over the years, and that he was recently told by an eye specialist that he had scar tissue in his eyes.  He submitted information regarding ocular surface disease.  

The Veteran has not undergone VA examination in relation to his lung and eye disorder claims.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence described above meets these requirements, as the Veteran's reports and medical records show current diagnoses and persistent symptoms, and conditions or injuries in service claimed to be connected.  Given these facts, VA examination is warranted to determine the nature of the Veteran's lung and eye disorders, and whether such disorders are related to service.

While on remand, the Veteran should be given the opportunity to identify any additional private treatment records relevant to the claims on appeal that have not been obtained.  All identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to his claims.  

2.  After conducting the development directed in paragraph 1, schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the nature of any current lung conditions, and whether such conditions are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify all diagnoses for the Veteran's lung condition present at any time during the claim period (i.e., from October 2013 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or results from or was caused by any injury or disease that occurred in service, to include the Veteran's reported asbestos and diesel fuel exposure.  

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).  

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After conducting the development directed in paragraph 1, schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the nature of any current eye conditions, and whether such conditions are related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to his eye condition at any time during the claim period (i.e., from October 2013 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or results from or was caused by any injury or disease that occurred in service, to include the Veteran's reported 1956 paint brush incident.  

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


